Name: Commission Regulation ( EEC ) No 122/92 of 17 January 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  Africa;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 No L 14/ 18 Official Journal of the European Communities 21 . 1 . 92 COMMISSION REGULATION (EEC) No 122/92 of 17 January 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 10 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 f); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and , accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. I. (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 21 . 1 . 92 Official Journal of the European Communities No L 14/19 ANNEX LOTA 1 . Operation No (') : 903/91 2. Programme : 1991 3. Recipient (*) : Angola 4. Representative of the recipient (2) : Edimba UEE, Sucursal Central , Lobito, Caixa Postal 496 tel . 0722/2048 - 0722/2752, telex : 8285 Edimba UEE, Sucursal Sud, Namibe, tel. 064/60365 5. Place or country of destination : Angola 6. Product to be mobilized : maize flair 7. Characteristics and quality of the goods (3): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under ILB.l.b) 8 . Total quantity : 3 835 tonnes (6 500 tonnes of cereals) 9 . Number of lots : one (two parts : A 1 : 2 360 tonnes ; A 2 : 1 475 tonnes) 10 . Packaging and marking Q : see list published in OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B.2 (a) and II.B.3) Markings in Portuguese 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A 1 : Lobito ; A 2 : Namibe 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 2  16. 3. 1992 18 . Deadline for the supply : 31 . 3 . 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9. 3  30. 3 . 1992 (c) deadline for the supply : 14. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 3 . 1992, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 3  13 . 4. 1992 (c) deadline for the supply : 28 . 4. 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 31 . 1 . 1992, fixed by Commission Regulation (EEC) No 3758/91 (OJ No L 352, 21 . 12. 1991 , p. 81 ) No L 14/20 Official Journal of the European Communities 21 . 1 . 92 LOT B 1 . Operation Nos ('): 908/91 2. Programme : 1991 3. Recipient (*) : Angola 4. Representative of the recipient : Edimba UEE RÃ ºa de Calcada n ° 10, Luanda, tel. 92 192 Edimba UEE Sucursal Central Lobito  Caixa Postal 496 tÃ ©l. 0722/2048  0722/2752, tÃ ©lex : 8285 Edimba UEE Sucursal Sul  Namibe, tÃ ©l . 064/60365 5. Place or country of destination : Angola 6. Product to be mobilized : milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.1J) 8 . Total quantity : 1 665 tonnes (4 000 tonnes of cereals) 9. Number of lots : one (three parts : B1 : 833 tonnes ; B2 : 416 tonnes ; B3 : 416 tonnes) 10. Packaging and marking Q : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2.a and IIA.3) Marking in Portuguese 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed , 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : B1 : Luanda ; B2 : Lobito ; B3 : Namibe 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 2  16. 3 . 1992 18 . Deadline for the supply : 31 . 3 . 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2.. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 . 3  30. 3 . 1992 (c) deadline for the supply : 14. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : at 12 noon on 3. 3 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 3  13 . 4. 1992 (c) deadline for the supply : 28 . 4. 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 31 . 1 . 1992, fixed by Commission Regulation (EEC) No 3758/91 (OJ No L 352, 21 . 12. 1991 , p. 81 ) 21 . 1 . 92 Official Journal of the European Communities No L 14/21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114 of 29. 4. 1991 , page 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not to overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05, -  236 33 04. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (J) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.